DETAILED ACTION
This office action is a response to Application’s Amendment filed on 11/20/20. By virtue of this amendment, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lys et al (US Pub. No: 2007/0237284).
Regarding claim 1, Lys et al obviously disclose a system to manage lighting themes (see abstract and paragraph [0050] for theme park lighting), a plurality of lighting modules(figure 1, 36A, 40A-40C3), the system comprising: a lighting controller(processor(22)) configured to receive AC power from a primary AC power source(paragraph [0066]) and user input(user interface(20), paragraph [0062]) indicative of lighting theme information and generate a data encoded power signal to provide power and encoded messages based on the lighting theme information over line voltage wiring(figures 1 and 2, paragraphs [0054, 0067, 0080, 0101]), the lighting theme information including a request to implement a lighting theme of a plurality of lighting themes; and a plurality of control adapters(controllers (26A-26C)), each control adapter of the plurality of control adapters(26A-26C) configured to receive the data encoded power signal over the line voltage wiring(port(32), paragraph [0054]), each control adapter (6A-26C) further configured to be in electrical communication with a respective lamp of a plurality of lamps(36A, 40A-40C3), each control adapter(figure 2) including a microprocessor(46) and memory(48) 
Regarding claim 2, Lys et al disclose wherein the control adapter (26A-26C) is configured to control the respective lamp (36A, 40A-40C) according to the lighting theme information (program and data information).Paragraphs [0013-0014] and paragraph [0072] for program instruction.
  Regarding claim 3, Lys et al disclose wherein the control adapter further includes lamp dimming circuitry and wherein the lighting theme information further includes an indication of dimming. Paragraphs [0064, 0074] and paragraph [0072] for intensity of each LED color is independently controlled by programmable instructions.
Regarding claim 4, Lys et al disclose wherein the signal provided to the respective lamp is a power signal and wherein the lamp dimming circuitry is configured to adjust, responsive to the indication of dimming, the power signal. Paragraph [0074] for control information corresponding to desired parameters (e.g., intensity) for each of the red LEDs 40C1, the green LEDs 40C2, the blue LEDs 40C3, and the fluorescent light source 36C.
Regarding claim 5, Lys et al disclose wherein the lighting theme information includes indications of one or more of ON/OFF timing, color, color temperature, hue, and intensity. Paragraph [0074] for intensity.
Regarding claim 6, Lys et al disclose wherein the signal provided to the respective lamp is a color control signal, the respective lamp includes a color changing LED, and the color control signal causes the 
Regarding claim 7, Lys et al disclose wherein each control adapter (26A-26C3) of the plurality of control adapters is addressable. Paragraph [0012].
Regarding claim 8, Lys et al disclose wherein the respective lamp is an LED, a color LED, an incandescent light, a low voltage light, or a line voltage light. See figure 1.
Regarding claim 10, Lys et al obviously disclose a control adapter configured to manage lighting themes in at least one lamp(paragraph [0050] for theme park lighting]), the control adapter(controller(26A) for one example as shown in figures 1-2) comprising a microprocessor(figure 2, 46)); and memory(48) for storing instructions that when executed by the microprocessor cause the control adapter to: store, in the memory of the control adapter(26), one or more sets of settings for the at least one lamp, each set of settings associated with a lighting theme of a plurality of lighting themes; 
receive a data encoded power signal over line voltage wiring, the data encoded power signal providing power and encoded messages, the encoded messages including lighting theme information indicative of a requested lighting theme of the plurality of lighting themes, the control adapter configured to be in electrical communication with the at least one lamp(paragraphs [0054, 0067, 0080, 0101]); decode at least a portion of an encoded message, the at least a portion including an indication of the requested lighting theme(paragraph [0077]); execute adapt a signal based at least in part on one or more settings stored in the memory(48) for the at least one lamp and associated with the requested lighting theme based on the indication of the requested lighting theme; and provide the signal responsive to the executed one or more settings to the at least one lamp. Paragraphs [0091, 0097, 0100, 0112].
Regarding claim 11, Lys et al disclose further comprising lamp dimming circuitry, wherein the lighting theme information further includes an indication of dimming. Figure 1 or 2.

Regarding claim 13, Lys et al disclose wherein the lighting theme information includes indications of one or more of ON/OFF timing, color, color temperature, hue, and intensity. Paragraph [0074] for intensity.
Regarding claim 14, Lys et al disclose wherein the provided signal includes a color control signal, the at least one lamp includes a color changing LED, and the color control signal causes the color changing LED to change color responsive to the lighting theme information. Figure 1 and paragraphs [0050, 0051].
Regarding claim 15, Lys et al obviously disclose a method to manage lighting themes in at least one lamp (see abstract and paragraph [0050] for theme park lighting), the method comprising: receiving, at a plurality of control adapters(26A-26C3), a data encoded power signal over line voltage wiring(port(32), paragraph [0054]), the data encoded power signal providing power and encoded messages, the encoded messages including lighting theme information indicative of a lighting theme of a plurality of lighting themes(paragraphs [0054, 0067, 0080, 0101]), each control adapter of the plurality of control adapters (26A-26C3)(figure 2) comprising memory(48) and a microprocessor(46), each control adapter configured to be in electrical communication with a respective lamp; decoding, with at least one control adapter of the plurality of control adapters(26A-26C3) (paragraph [0077]), at least a portion of a received encoded message, the at least a portion including an indication of the lighting theme; and adapting, with the at least one control adapter, a signal for the respective lamp based at least in part on one or more settings stored in the memory (48)and associated with the lighting theme. Paragraphs [0054, 0067, 0080, 0101].

Regarding claim 17, Lys et al disclose further comprising decoding, with the at least one control adapter, a second portion of the received encoded message after applying the one or more stored settings associated with the lighting theme, the decoded second portion including commands associated with the lighting theme. Paragraph [0077] for decode and paragraphs [0054, 0067, 0080, 0101]).
Regarding claim 18, Lys et al disclose further comprising comparing, with the at least one control adapter, the commands from the decoded second portion with the one or more stored settings to determine changes in the lighting theme. Paragraph [0077] for decode and paragraphs [0054, 0067, 0080, 0101]).
Regarding claim 19, Lys et al disclose further comprising applying to the signal for the respective lamp, with the at least one control adapter, the commands from the decoded second portion when the comparison indicates changes in the lighting theme. Paragraph [0077] for decode and paragraphs [0054, 0067, 0080, 0101]).
Regarding claim 20, Lys et al disclose further comprising, with the at least one control adapter, over-writing the one or more stored settings in the memory with the commands from the decoded second portion when the comparison indicates changes in the lighting theme. Paragraph [0077] for decode and paragraphs [0054, 0067, 0080, 0101]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Lys et al (US Pub. No: 2007/0237284) in view of Recker et al (US Pub. No: 2016/0330825).
Regarding claim 9, Lys et al disclose all claimed of limitations except for wherein the respective lamp is a can light or a recessed ceiling light.
Recker et al disclose a LED recessed fixture (2100) as shown in figure 21 and paragraph [0326].

Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844